DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Durkee (41,003) and Mr. Eric Desrochers on May 27, 2022.
The application has been amended as follows:
Claim 1.  An exhaust demand control system for measuring one or more contaminants at one or more 
sense the one or more contaminants within the one or more 
compare contaminant concentration measurements from the one or more 
prevent fan system instability by controlling the operation of the one or more exhaust fans according to a sequence delay provided by control logic of the control system where the sequence delay is enabled when the contaminant concentration measurements from the one or more
ensure sensor accuracy and reliability by discontinuing the air sampling process performed by the multipoint air sampling system for a period of time designated by the sequence delay to isolate the one or more sensors from contaminants when contaminant levels above the defined action level are detected; and 
incorporate one or more setback override functions to limit when the exhaust fan system is set back. 

Claim 6.  The exhaust demand control system of claim 1, wherein the one or more sensors comprises a [[PID]] photoionization sensor. 

Claim 18. A method of performing exhaust demand control using a system for measuring one or more contaminants at one or more
sensing the one or more contaminants within the one or more
comparing contaminant concentration measurements from the one or more
preventing fan system instability by controlling fan operation according to a sequence delay provided by control logic of the control system where the sequence delay is enabled under the condition where the contaminant concentration measurements from the one or more
the sequence delay in part determines the minimum time that the fan setback signal may be disabled; 
using one or more measures to ensure sensor accuracy and reliability, wherein 
the one or more measures includes discontinuing the sampling process for a period of time designated by the sequence delay to isolate the one or more sensors from contaminants when contaminant levels above a defined action level are detected; and 
incorporating one or more setback override functions to limit when the exhaust fan system may be set back.

Claim 22. The method of claim 18, wherein the one or more

Claim 25.  The method of claim 18, wherein the one or more sensors comprises a [[PID]] photoionization detector sensor. 
 

Allowable Subject Matter
Claims 1 – 6, 11, 12, 15, 17, 18 and 21 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the systems:
compare contaminant concentration measurements from the one or more of said exhaust duct or plenum locations against an action level to create a fan setback signal which controls the setback state of the exhaust fan system; 
prevent fan system instability by controlling the operation of the one or more exhaust fans according to a sequence delay provided by control logic of the control system where the sequence delay is enabled when the contaminant concentration measurements from the one or more of said duct or plenum locations exceeds the action level, wherein the sequence delay in part determines a minimum time that the fan setback signal is disabled; 
ensure sensor accuracy and reliability by discontinuing the air sampling process performed by the multipoint air sampling system for a period of time designated by the sequence delay to isolate the one or more sensors from contaminants when contaminant levels above the defined action level are detected; and 
incorporate one or more setback override functions to limit when the exhaust fan system is set back.
The closes prior art, Sharp (US 6,125,710), in view of Sharp et al (US 2002/072322), in view of Bankus et al (US 6,448,896), in view of Shaben (US 2005/048896), in view of Gans et al (US 9,423,128) discloses an exhaust demand control system for measuring one or more contaminants at one or more exhaust locations within one or a plurality of exhaust ducts or plenums served by an exhaust fan system, comprising:
sensing the one or more contaminants within the one or more exhaust duct locations using a multipoint air sampling system having one or more sensors;
comparing contaminant concentration measurements from the one or more of said exhaust duct or plenum locations against an action level to create a fan setback signal; using one or more measures to ensure sensor accuracy and reliability; 
preventing fan system instability; and incorporating one or more setback override functions to limit when the exhaust fan system may be set back; wherein
the one or more measures to ensure sensor accuracy and reliability includes isolating the one or more sensors from contaminants when contaminant levels above a defined action level are detected, wherein
preventing fan system instability includes applying a sequence delay, and wherein 
the sequence delay is adaptive.
However, the prior art fails to disclose the above limitations of a system configured to:
prevent fan system instability by controlling the operation of the one or more exhaust fans according to a sequence delay provided by control logic of the control system, wherein the sequence delay in part determines a minimum time that a fan setback signal is disabled; 
ensure sensor accuracy and reliability by discontinuing the air sampling process performed by the multipoint air sampling system for a period of time designated by the sequence delay, and 
incorporate one or more setback override functions to limit when the exhaust fan system is set back.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762